Case: 12-5090   Document: 27    Page: 1   Filed: 09/26/2012




          NOTE: This order is nonprecedential.


   mUlteb ~tate5 QCourt of ~peaI5
       for tbe jfeberaI qclrcult

  ARACOMA COAL COMPANY, BANDMILL COAL
  CORPORATION, SPARTAN MINING COMPANY,
   STIRRAT COAL COMPANY, BLACK STALLION
COAL COMPANY, LLC, COYOTE COAL COMPANY,
    LLC, DODGE HILL MINING COMPANY, LLC,
 HIGHLAND MINING COMPANY, LLC, KANAWHA
   EAGLE COAL, LLC, PANTHER, LLC, JUPITER
  HOLDINGS, LLC, REMINGTON, LLC, WILDCAT,
  LLC, CONSOL ENERGY, INC., CONSOLIDATION
  COAL COMPANY, CONSOL OF PENNSYLVANIA
  COAL COMPANY, CONSOL OF KENTUCKY INC.,
   EIGHTY FOUR MINING COMPANY, HELVETIA
      COAL COMPANY, ISLAND CREEK COAL
    COMPANY, KENT COAL MINING COMPANY,
    LAUREL RUN MINING COMPANY, NINEVAH
COAL COMPANY, EAGLE ENERGY, INC., ELK RUN
 COAL COMPANY, INC., GOALS COAL COMPANY,
        GREEN VALLEY COAL COMPANY,
  INDEPENDENCE COAL COMPANY, INC., KNOX
CREEK COAL CORPORATION, MARKFORK COAL
     COMPANY, INC., MARTIN COUNTY COAL
     CORPORATION, PEERLESS EAGLE COAL
   COMPANY, PERFORMANCE COAL COMPANY,
RAWL SALES & PROCESSING, CO., SIDNEY COAL
    COMPANY, INC., STONE MINING COMPANY,
     APOGEE COAL, COVENANT COAL CORP.,
JIM WALTER RESOURCES, INC., ALEX ENERGY,
 INC., DELBARTON MINING COMPANY, COLONY
Case: 12-5090   Document: 27   Page: 2   Filed: 09/26/2012




ARACOMA COAL COMPANY V. US                            2

    BAY COAL COMPANY, LOGAN FORK COAL
     COMPANY, PINE RIDGE COAL COMPANY,
      RIVERS EDGE MINING, INC., ANDALEX
RESOURCES, INC., ARCH WESTERN RESOURCES,
LLC, CANYON FUEL COMPANY, LLC, CATENARY
     COAL COMPANY NIKJA CATENARY COAL
COMPANY, LLC, CLINTWOOD ELKHORN MINING
   COMPANY, COAL-MAC, INC., COASTAL COAL
   COMPANY, LLC NIKJA ENTERPRISE MINING
COMPANY, LLC, COASTAL COAL-WEST VIRGINIA,
LLC NIKJA BROOKS RUN MINING COMPANY, LLC,
     DAL-TEX COAL CORPORATION, EASTERN
     ASSOCIATED COAL CORPORATION NIKJA
EASTERN ASSOCIATED COAL, LLC, EVERGREEN
 MINING COMPANY, GATLIFF COAL COMPANY,
GENWAL RESOURCES, INC., GLAMORGAN COAL
   COMPANY, LLC, HOBET MINING, INC., NIKJA
 HOBET MINING, LLC, KEYSTONE COAL MINING
 CORPORATION, KINGSTON RESOURCES, INC.,
    MCELROY COAL COMPANY, MINGO LOGAN
COAL CO., MOUNTAINEER COAL DEVELOPMENT
  COMPANY, NICHOLAS-CLAY COMPANY, LLC,
    NIKJA AMVEST WEST VIRGINIA COAL, LLC,
  NICHOLAS-CLAY LAND & MINERAL, INC., OLD
  BEN COAL COMPANY, PACIFIC COAST COAL
  COMPANY, PAYNTER BRANCH MINING, INC.,
PERRY COUNTY COAL CORPORATION, PIONEER
     FUEL CORPORATION, PLATEAU MINING
    CORPORATION, PREMIER ELKHORN COAL
  COMPANY, QUARTO MINING COMPANY, RAG
      CUMBERLAND RESOURCES, L.P. NIKIA
   CUMBERLAND COAL RESOURCES, L.P., RAG
  EMERALD RESOURCES, L.P., NIKJA EMERALD
  COAL RESOURCES, L.P., RIVERSIDE ENERGY,
  INC. NIKIA AMCI HOLDINGS, INC., SHIPYARD
   RIVER COAL TERMINAL COMPANY, TERRY
   EAGLE L.P., UNITED STATES STEEL MINING
Case: 12-5090    Document: 27      Page: 3   Filed: 09/26/2012




3                                ARACOMA COAL COMPANY V. US

     COMPANY LLC, USIBELLI COAL MINE, INC.,
    VIRGINIA CREWS COAL COMPANY, AND WEST
            RIDGE RESOURCES, INC.,
               Plaintiffs-Appellants,

                           AND

     POWDER RIVER COAL COMPANY, PEABODY
    HOLDING COMPANY, INC., MID-VOL LEASING,
      INC., AND TWENTYMILE COAL COMPANY,
                  Plaintiffs-Appellants,
                            v.
                   UNITED STATES,
                   Defendant-Appellee.


       2012-5090, -5091, -5092, -5093, -5094, -5095


   Appeals from the United States Court of Federal
Claims in consolidated case nos. 09-CV-734, 09-CV-770,
05-CV-1284, 07-CV-266, 05-CV-929 and 05-CV-1211,
Senior Judge Bohdan A. Futey.


 CLINCHFIELD COAL COMPANY, ELKAY MINING
    COMPANY, HEARTLAND COAL COMPANY,
  HOLSTON MINING COMPANY, MEADOW RIVER
 COAL COMPANY, MOTIVATION COAL COMPANY,
    PARAMONT COAL CORPORATION, PYXIS
   RESOURCES CORPORATION, RANGER FUEL
 CORPORATION, AND SEA "B" MINING COMPANY,
             Plaintiffs-Appellants,
                           v.
                  UNITED STATES,
Case: 12-5090   Document: 27      Page: 4   Filed: 09/26/2012




ARACOMA COAL COMPANY V. US                               4

                  Defendant-Appellee.


                       2012-5121


   Appeal from the United States Court of Federal
Claims in case no. 02-CV-069, Judge Lynn J. Bush.


         MINGO LOGAN COAL COMPANY,
               Plaintiff-Appellant,
                             v.

                  UNITED STATES,
                  Defendant-Appellee.


                       2012-5133


      Appeal from the United States Court of Federal
Claims in case no. 00-CV-0761, Judge Francis M. Allegra.


        RED RIVER COAL COMPANY, INC.,
               Plaintiff-Appellant,
                             v.

                  UNITED STATES,
                  Defendant-Appellee.


                      2012-5134
Case: 12-5090       Document: 27     Page: 5      Filed: 09/26/2012




5                                 ARACOMA COAL COMPANYV. US

   Appeal from the United States Court of Federal
Claims in case no. 01-CV-0441, Judge George W. Miller.


                         ON MOTION


                          ORDER

    Upon consideration of the unopposed motion to con-
solidate appeal 2012-5090 et al. with appeals 2012-5121,
2012-5133 and 2012-5134, to set the briefing schedule,
and the motion for an extension of time to file the opening
brief,

      IT Is ORDERED THAT:

    (1) The motions are granted. Appellants' opemng
brief is due no later than October 26,2012.

      (2) The revised official caption is reflected above.

                                      FOR THE COURT



      SEP 262012                       /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Steven H. Becker, Esq.
    Lindsay Minnis, Esq.                       u.s.couJt~FOR
                                                THE FEDERAL CIRCUIT
    Tara K. Hogan, Esq.
    Robert M. Rolfe, Esq.                          SEP 26 201l
    John Y. Merrell, Jr., Esq.
                                                      JAN HORBALY
s26                                                      CLERK